In an action by the payee to recover the face amounts of four checks which were allegedly improperly accepted for deposit by the defendant bank, the appeal is from an order-judgment of the Supreme Court, Nassau County, dated July 29, 1974, which (1) granted plaintiff's motion for summary judgment and (2) denied defendant’s cross motion for summary judgment. Order-judgment modified, on the law, by (1) deleting, therefrom so much of the first decretal paragraph as provides that plaintiff’s said motion is granted and (2) deleting therefrom the second decretal paragraph. As so modified, order-judgment affirmed, with $20 costs and disbursements. In our opinion there are fact issues which preclude the granting of summary judgment to either party, e.g., the intention of the parties with regard to the wording of the power of attorney signed by plaintiff and relied upon by defendant, whereby plaintiff’s agents were authorized to deposit with defendant any moneys, checks, etc., "to the credit or for the account of the” plaintiff "or otherwise”, whether this power included the authority to deposit checks payable to plaintiff into the account of a corporation controlled and operated by the agents and what, if any, limitations were imposed upon the "full” power of substitution, delegation and revocation which the power of attorney invested in the agents. Martuscello Acting P. J., Christ, Munder and Shapiro, JJ., concur